DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
The abstract of the disclosure is objected to because the abstract uses the legal phraseology “comprising” in line 1. Examiner suggests the Applicant revise the use of 'comprising' to read 'including'. Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:

Applicant uses the phrase "resulting in rendering" (pg.3, ¶ 4), however Examiner suggests Applicant revise this to read "rendering".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 4 it reads "The apparatus of claim 3, wherein the adhesive frame is comprised of a moisture-permeable material to protect against exudate strike-through" and in claim 19 it reads "The apparatus of claim 14, wherein the adhesive frame is comprised of a moisture-permeable material to protect against exudate moisture-permeable material to protect against exudate strike-through” (page 11, ¶ 31, ll.3-4). There is a lack of enablement for how a moisture permeable layer is able to prevent exudate strike-through “while still being semi-porous and breathable” (page 11, ¶ 31, ll.4-5). 

Claims 6, 14, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “any one of an adhesive material” in claims 6, 21, and 24 is a relative term which renders the claim indefinite. The term “any one of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The adhesive material is rendered indefinite. For the purposes of examination, the Examiner elects to interpret the term “any one of an adhesive material” as “an adhesive material”. 
Additionally, the term “any one of a shaped foundation layer” in claim 14 is a relative term which renders the claim indefinite. The term “any one of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The shaped foundation layer is rendered indefinite. For the any one of a shaped foundation layer” as “a shaped foundation layer”. 

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10-12, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cummings et al. (US 6255552 B1).

Regarding Claim 1, Cummings discloses a dressing system. Cummings teaches 
An apparatus for removing a dressing without removing an adhesive portion (Abstract), said apparatus comprising:
an absorbent central portion 30 (absorbent) (fig.10; col.12, ll.4-17);
an adhesive frame 14 (contact component) (fig.10, col.11, ll.45-63);
said absorbent portion 30 coupled to the adhesive frame 14 by a perforated border 64 (line of attachment, which can be intermittent bonding) (figs.9-10; col.15, ll.19-40);
and said perforated border 64 with a tab 44 (pull tab) (fig.9),
whereby a user holds the tab 44 and pulls in any one of a direction to loosen free the absorbent portion 30 from the adhesive frame 14 via the perforated border 64 (“A portion of contact component 14 is extended to create tab 46 which can be held down while pull tab 44 is pulled, thereby breaking line of attachment 64. These tabs allow dressing component 20 to be readily separated from contact component 14”, see fig.9, 10; col.13, ll. 39-67 and col.14, ll.1-2),
thereby freeing the absorbent portion 30 from an applied skin surface 12 (wound) without a need for removing the adhesive frame 14 from the applied skin surface (Abstract; col.13, ll.38-66).

Regarding Claim 2, Cummings teaches the absorbent central portion 30 is at least one of a soft foam (variety of materials including foams, col.12, ll.4-17) comprised of a gel-converting polymer (variety of materials, including hydrocolloid materials, col.12, ll.4-17) with a high moisture transmission rate (“the entire composite dressing over the existing contact component in order to help maintain the desired level of moisture at the wound site”, see col. 15, ll. 56-59) .

Regarding Claim 3, Cummings teaches the adhesive frame 14 is comprised of bottom surface 16 (fig.14; col.12, ll.40-67 and col.13, ll.1-10), a bottom surface 16 is adhesive and contacts the applied skin surface 12 (col.11, ll.45-63).

Regarding Claim 4, Cummings teaches the adhesive frame 14 is comprised of a moisture-permeable material (“the entire composite dressing over the existing contact component in order to help maintain the desired level of moisture at the wound site”, see col. 15, ll. 56-59) to protect against exudate strike-through (col.6, ll.63-67).

Regarding Claim 5, Cummings teaches the adhesive frame 14 is comprised of semi-porous, breathable, and water-resistant material comprised of polyurethane (“polyurethane foam”, see col.11, ll.45-63).

Regarding Claim 6, Cummings teaches the bottom surface 16 is comprised of any one of an adhesive material with a low coefficient of adhesion in order to be secure in place and easily peeled off the applied skin surface 12 (fig.14; “Contact component 14 can also be a debridement material. The bottom surface of a bridement material is such that it adheres to a wound”, col.11, ll.45-47).

Regarding Claim 10, Cummings teaches the perforated border 64 enables perforated removal of the absorbent portion 30 from the adhesive frame 14 by 

Regarding Claim 11, Cummings teaches the tab 44 of the perforated border 64 enables bilateral perforation along the edge or perimeter of the perforated border 64 for removal of the absorbent portion 30 (figs.9-10; col.13, ll.38-66).

Regarding Claim 12, Cummings teaches further comprising applying at least a second adhesive frame 32 (facing sheet) perforably coupled to the absorbent central portion 30 (figs.9-10, wherein the applied surface is a previously applied adhesive frame top surface and not an initially applied skin surface or any skin surface (col.15, ll.41-60).

Regarding Claim 30, Cummings teaches 
A method for removing a dressing without removing an adhesive portion (Abstract), said method comprising the steps of:
coupling an absorbent central portion 30 to an adhesive frame 14 by a perforated border 64 (figs. 9-10, col.13, ll.38-66);
holding a tab 44 disposed at any point of the perforated border 64;
pulling the tab 44 in any one of a direction to loosen free the absorbent portion 30 from the adhesive frame 14 via the perforated border 64 (fig.9, 10; col.13, ll. 39-67 and col.14, ll.1-2);
applying at least a second adhesive frame 32 coupled to the absorbent portion 30 onto a previously applied first adhesive frame top surface (figs.9-10),
thereby not requiring constant removal of the adhesive frame 14 from the applied skin surface (figs.9-10; col.15, ll.41-60);
and removing only a last applied absorbent portion 30 and a first applied adhesive frame 32 from the applied skin surface 12 once wound or insertion site dressing is no longer required (col.15, ll.41-60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of Holm et al. (US 20170367896 A1).

Regarding Claim 7, Holm discloses a wound dressing. Cummings fails to teach the adhesive material on the bottom surface of the adhesive frame is at least one of an acrylate or vinyl resin. Holm teaches the adhesive material on the bottom surface 16 of the adhesive frame 14 is acrylate (¶ 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings to have the adhesive material on the bottom surface of the adhesive frame is acrylate as taught by Holm, for the purpose of providing both a gentle skin adhesive and additional securement of the dressing to skin (¶ 7). 

Regarding Claim 9, Cummings fails to teach further comprising at least one of an hypoallergenic or anti-bacterial coating or embedding to mitigate the risk of contact dermatitis or any skin infection. Holm teaches the adhesive material comprising at least one of an anti-bacterial coating to mitigate the risk of contact dermatitis or any skin infection (¶ 5, 24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings to have the adhesive material comprise at least one of an anti-bacterial coating to mitigate the risk of contact dermatitis or any skin infection as taught by Holm, for the purpose of helping to mitigate bacteria on portions of the periwound skin immediately upon application of the dressing (¶ 5). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of Holm, and further in view of Tunius (US 20170051189 A1).

Regarding Claim 8, Cummings in view of Holm fails to teach the adhesive material is at least methacrylate. Tunius teaches an adhesive medical products (abstract) having the adhesive material that is methacrylate (¶ 58, 59). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings in view of Holm to have the adhesive material is at least one of methacrylate, as taught by Tunius, for the purpose of improving the moisture breathability of the adhesive composition (¶ 58). 

Claims 13-21 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of Schutz et al. (US 20140194824 A1).
Regarding Claim 13, Cummings teaches the adhesive frame perforably coupled to the absorbent portion, but is silent regarding the frame is disposed with a slit  Schutz teaches a multilayered wound dressing (abstract)  disposed with a slit 7 (incision) opening along any point of a perimeter 3 (edge region, ¶ 56) of the adhesive frame 21 (adhesive layer, fig.2, 4; ¶ 58), running laterally through the adhesive frame 21 and central absorbent portion 17 (absorbent layer, fig.2; ¶ 56, 58), and terminating in a central tube insertion aperture 29 (circular opening, fig.4; ¶ 58) for applying the adhesive frame 21 coupled to the absorbent portion 17 around a tube insertion site 29 (circular opening) (fig.2,4; ¶ 58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings such that the adhesive frame perforably coupled to the absorbent portion is disposed with a slit opening along any point of a perimeter of the adhesive frame, running laterally through the adhesive frame and central absorbent portion, and terminating in a central tube insertion aperture for applying the adhesive frame coupled to the absorbent portion around a tube insertion site as taught by Schutz, for the purpose of fitting the wound dressing even more easily to the anatomy of the patient and the topography of the lines and tubes leading into the body or out of the body ( ¶ 58). 

Regarding Claim 14, Cummings teaches an absorbent central portion 30; an adhesive frame 14; and the absorbent central portion 30 perforably coupled to the  Cummings fails to teach the adhesive frame is further adhered to any one of a shaped foundation layer with a central opening therebetween, wherein a bottom surface of the adhesive frame is adhered to a top surface of the shaped foundation and a bottom surface of the shaped foundation is applied to and adhered onto an applied skin surface. Schutz teaches the adhesive frame 21 is further adhered to any one of a shaped foundation layer 19 (hydrophobic antimicrobial layer) with a central opening 29 (circular opening) therebetween (fig.4, 15; ¶ 58), wherein a bottom surface (surface closest to 19) of the adhesive frame 21 is adhered to a top surface of the shaped foundation 19 and a bottom surface of the shaped foundation 19 is applied to and adhered onto an applied skin surface (fig.2; ¶ 69).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings to have the adhesive frame is further adhered to any one of a shaped foundation layer with a central opening therebetween, wherein a bottom surface of the adhesive frame is adhered to a top surface of the shaped foundation and a bottom surface of the shaped foundation is applied to and adhered onto an applied skin surface as taught by Schutz, for the purpose of suitable wound dressing with antimicrobial layer for preventing infections in the wound bed via bacteria (¶ 69).

Regarding Claim 15, Cummings teaches the perforated border 64 comprises a tab 44 (fig.9), whereby a user holds the tab 44 and pulls in any one of a direction to loosen free the absorbent portion 30 from the adhesive frame 14 via a perforated 

Regarding Claim 16, Cummings teaches the tab 44 of the perforated border 64 is configured to be held and pulled in a bi-directional manner along a perimeter or edge of the perforated border 64 (col.13, ll.38-66).

Regarding Claim 17, Cummings teaches the absorbent central portion 30 is at least a soft foam (variety of materials including foams, col.12, ll.4-17) comprised of a gel-converting polymer (variety of materials, including hydrocolloid materials, col.12, ll.4-17) with a high moisture transmission rate (“the entire composite dressing over the existing contact component in order to help maintain the desired level of moisture at the wound site”, see col. 15, ll. 56-59).


Regarding Claim 18, Cummings teaches the adhesive frame 14 is comprised of bottom surface 16 (fig.14; col.12, ll.40-67 and col.13, ll.1-10), a bottom surface 16 is adhesive and makes contact the applied skin surface 12 (col.11, ll.45-63).

Regarding Claim 19, Cummings teaches the adhesive frame 14 is comprised of a moisture-permeable material (“the entire composite dressing over the existing contact component in order to help maintain the desired level of moisture at the 


Regarding Claim 20, Cummings teaches the adhesive frame 14 is comprised of semi-porous, breathable, and water-resistant material comprised of polyurethane (“polyurethane foam”, see col.11, ll.45-63) to mitigate a risk of maceration (col.11, ll.45-63).

Regarding Claim 21, Cummings teaches the bottom surface 16 is comprised of any one of an adhesive material with a low coefficient of adhesion in order to be secure in place and easily peeled off the applied skin surface 12 (fig.14; “Contact component 14 can also be a debridement material. The bottom surface of a bridement material is such that it adheres to a wound”, col.11, ll.45-47).

Regarding claim 27, Cummings teaches the perforated border 64 enables perforated removal of the absorbent portion 30 from the adhesive frame 14 by avoiding constant removal of the adhesive frame 14 and mitigating the risk of medical adhesive related skin injury (MARSI) (fig.9-10; col.13, ll.38-66).
Regarding claim 28, Cummings teaches 
Regarding claim 29, Cummings/Shutz teaches the foundation layer, but is silent regarding the foundation layer is disposed with a slit opening along any point of a perimeter of the adhesive frame, running laterally through the adhesive frame and central absorbent portion, and terminating in the central opening  to accommodate tube insertion site. Schutz teaches a multilayered wound dressing (abstract) having a foundation layer disposed with a slit 7 (incision) opening along any point of a perimeter 3 (edge region, ¶ 56) of the adhesive frame 21 (adhesive layer, fig.2, 4; ¶ 58), running laterally through the adhesive frame 21 and central absorbent portion 17 (absorbent layer, fig.2; ¶ 56, 58), and terminating in a central opening 29 (circular opening, fig.4; ¶ 58) to accommodate tube insertion site 29 (circular opening) (fig.2,4; ¶ 58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings such that the foundation layer is disposed with a slit opening along any point of a perimeter of the adhesive frame, running laterally through the adhesive frame and central absorbent portion, and terminating in the central opening  to accommodate tube insertion site, as taught by Schutz, for the purpose of fitting the wound dressing even more easily to the anatomy of the patient and the topography of the lines and tubes leading into the body or out of the body ( ¶ 58). 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of Schultz, and further in view of Holm.

Regarding Claim 22, Cummings in view of Schutz teaches the adhesive material and the bottom surface 16. Cummings in view of Schutz fails to teach the adhesive material on the bottom surface of the adhesive frame is at least acrylate. Holm teaches the adhesive material on the bottom surface of the adhesive frame is acrylate (¶ 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings/Schutz to have the adhesive material on the bottom surface of the adhesive frame is acrylate as taught by Holm, for the purpose of providing both a gentle skin adhesive and additional securement of the dressing to skin (¶ 7).

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings/Schutz/Holm and further in view of Tunius.

Regarding Claim 23, Cummings teaches the adhesive material but fails to teach the adhesive material is methacrylate. Tunius teaches the adhesive material is methacrylate (¶ 58, 59). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings/Holm/Schutz to 

Regarding Claim 24, Cummings/Holm/Schutz/Tunius fail to teach the bottom surface of the foundation layer further is comprised of any one of an adhesive material with a higher coefficient of adhesion than the adhesive material comprised on the bottom surface of the adhesive frame in order to be secure in place and peel off the adhesive frame from the foundation layer without causing dislodgement, tearing, or irritation of the applied skin surface. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bottom surface of the foundation layer to further comprise an adhesive material with a higher coefficient of adhesion than the adhesive material comprised on the bottom surface of the adhesive frame, for the purpose of allowing the adhesive frame to be removed and leaving the foundation layer on the wound, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 25, Cummings teaches an adhesive layer and Schutz teaches the foundation layer 19 (hydrophobic antimicrobial layer), but fails to teach the adhesive material on the bottom surface of the foundation layer is acrylate.  Holm teaches the adhesive material is acrylate (¶ 7). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings to have the foundation layer as taught by Schutz, for the purpose of increasing the strength and improving the handling of the wound dressing (¶ 69), and to further modify Cummings to have the adhesive material on the bottom surface of the foundation layer be acrylate as taught by Holm, for the purpose of providing both a gentle skin adhesive and additional securement of the dressing to skin (¶ 7). 

Regarding Claim 26, Cummings fails to teach the adhesive material further comprising an anti-bacterial coating to mitigate the risk of contact dermatitis or any skin infection. Holm teaches the adhesive material further comprising an anti-bacterial coating to mitigate the risk of contact dermatitis or any skin infection (¶ 5, 24). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cummings to have the adhesive material further comprising an anti-bacterial coating to mitigate the risk of contact dermatitis or any skin infection as taught by Holm, for the purpose of helping to mitigate bacteria on portions of the periwound skin immediately upon application of the dressing (¶ 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim et al. (US 20170246422 A1), a medical device packaging assembly.
	LaGreca (US 20160374863 A1), a reclosable wound or skin condition dressing and treatment system. 
	Tang et al. (US 20150025436 A1), a wound protecting and fixing device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/RACHEL O'CONNELL/            Examiner, Art Unit 3781       

/QUANG D THANH/           Primary Examiner, Art Unit 3785